Citation Nr: 1819760	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-03 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for low back disability, to include degenerative disc disease, and arthropathy of the left S-1 vertebrae.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to September 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, reopened but denied a claim for service connection for PTSD; as well as denied a claim for service connection for a low back disability.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In January 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran was granted a 60-day abeyance period to submit additional evidence.  In March 2013, the Veteran submitted additional evidence, along with a waiver of the Veteran's right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).

In April 2013, the Board granted the petition to reopen the claim for service connection for PTSD and remanded the expanded underlying claim for service connection for an acquired psychiatric disability, as well as the claim for service connection for a back disability, to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claims on appeal (as reflected in a December 2017 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters.  Specifically, the record reflects that an additional medical etiology opinion is needed for the claimed psychiatric disability and that there are potentially pertinent records outstanding with respect to the claim for service connection for a back disability.

With respect to the psychiatric disability claim, the Veteran claims that he has current disability, to include PTSD, which is related to psychiatric stressors and psychiatric symptomatology that he experienced in service. Pertinent service treatment records reflect that he reported depression on a November 1994 report of medical history form.  In March 1995, he was hospitalized for suicidal thoughts, a depressed mood, insomnia, fatigue, loss of motivation, and feelings of guilt, helplessness, hopelessness, and worthlessness.  A diagnosis of adjustment disorder with depressed mood was provided.  He was again treated in March 1997 for a depressed mood, poor sleep, impaired appetite, anhedonia, and poor motivation; the diagnosis was adjustment disorder with depressed mood.  Also, he reported stress-related sleep problems on his September 1997 report of medical history form completed for purposes of separation from service.  He contends that he has continued to experience psychiatric symptoms in the years since service.

Additionally, the Veteran has reported that he participated in combat operations in conjunction with Operation Assured Response in Monrovia, Liberia in 1996. Specifically, he has indicated that the embassy compound where he was located came under attack, that he was dispatched with a unit to further assess damage, and that the unit came under attack as they were returning to their truck.  His service personnel records indicate that he participated in Operation Assured Response in Monrovia, Liberia from April 1996 to June 1996 as part of "BLT 2/2 22D MEU JTF Assured response".  Also, information received from the Marine Corps History Division confirms that combat operations occurred during this period at the embassy compound in Monrovia, Liberia.

In the April 2013 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA psychiatric examination.  The examiner was instructed to determine whether the Veteran met the criteria for a diagnosis of PTSD and, if so, to identify the specific stressor(s) underlying the diagnosis and to comment upon the link between the Veteran's current symptomatology and the established stressor(s).  In addition, the examiner was instructed to provide medical etiology opinion(s) for  any diagnosed psychiatric disability(ies)  other than PTSD.

Pursuant to the Board's remand, a VA psychiatric examination was conducted in July 2017, at which time the examiner diagnosed  unspecified depressive disorder.  The examiner concluded that although the Veteran had some symptoms of PTSD, the extent of his symptoms was not such that they met the diagnostic criteria for PTSD under DSM-5 criteria.  The examiner also concluded that per the Veteran's report, his mood, the way in which he interacted with others, and his suspiciousness had been present since his childhood.  The Veteran reported that he had been doing better during the previous 4 years since he had become more focused on his family, discontinued use of alcohol/marijuana, and had become more involved in his Christian faith.  He became depressed approximately once a week, and this was significantly better than he was prior to these changes.  Hence, the examiner opined that the Veteran's psychiatric disability was not a result of his military experiences.

The July 2017 opinion is deficient because it appears to be predominantly based on a finding that the Veteran had a psychiatric disability which pre-existed service.  The Board acknowledges that the Veteran's service treatment records and post-service medical records include some references to psychiatric symptomatology during his childhood.  Regardless, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  See 38 U.S.C. §§ 1111, 1137 (2012); 38 C.F.R. § 3.304 (b) (2017).

Although the Veteran is certainly competent to report a history of psychiatric problems prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345 (1998). In this case, there is no other evidence of any pre-existing psychiatric disability prior to service and the Veteran's January 1993 entrance examination was normal other than for foot and knee problems and scarring.  Hence, the Board finds that the record does not establish, by clear and unmistakable evidence, that any psychiatric disability pre-existed service and was not aggravated in service so as to rebut the presumption of psychiatric soundness at service entrance.  See 38 U.S.C. § 1111.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Moreover, although the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD at the time of the July 2017 examination, the Veteran's medical records reflect that he has been diagnosed as having PTSD during the claim period.  For instance, a May 2011 examination report from the State of Arkansas Disability Determination for Social Security Administration (SSA) which is included among the Veteran's SSA disability records documents a diagnosis of PTSD.  Also, the Veteran was diagnosed as having "PTSD from multiple traumas" by a VA psychiatrist during an April 2014 VA mental health medication management evaluation (although the examiner  did not clear identify  the specific stressor(s) that supported this diagnosis).  In addition, the Veteran has been diagnosed as having psychiatric disabilities other than PTSD at times pertinent to the current claim, including depressive disorder, psychosis not otherwise specified (NOS), mood disorder, and adjustment disorder.  The July 2017 examiner did not acknowledge or comment upon these diagnoses.  

In this regard, the Board points out that the requirement for a current disability is satisfied if there is evidence of the disability at any time pertinent to the  current claim-in this case, since approximately July 2008-even if the disability is currently in remission or has completely resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2008). 

Hence, the Board finds that a remand is necessary to obtain an addendum medical etiology opinion-preferably, from the examiner who conducted the July 2017 VA psychiatric examination-which fully discusses whether the Veteran has met the diagnostic criteria for PTSD at any time pertinent to the current claim, and whether any of his other diagnosed psychiatric disabilities are associated with service.

The AOJ should only arrange for the Veteran to undergo further psychiatric examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records-to include records which may be relevant .

As regard VA records, the claims file includes records of the Veteran's treatment from the VA Loma Linda Healthcare System (dated to January 2001) and from the Little Rock Vista electronic records system (dated to November 2017).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more remaining claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the Veteran reported during the January 2013 Board hearing that he received treatment for his claimed back disability from "Dr. Palms" and Dr. Collins.  A review of the claims file indicates that the Veteran's complete treatment records from these treatment providers have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo VA examination or otherwise arranging to obtain medical  opinion in connection with the back disability claim) prior to adjudicating the remaining claims on appeal.  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VA Loma Linda Healthcare System (dated since January 2001) and from the Little Rock Vista electronic records system (dated since November 2017).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more matter(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, his complete treatment records for a back disability and a psychiatric disability from "Dr. Palms" and Dr. Collins, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA examiner who conducted the July 2017 VA psychiatric examination an addendum opinion addressing the nature and etiology of the Veteran's current psychiatric disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another psychiatrist or psychologist based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by a psychiatrist or psychologist, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions. 

Based on a review of all pertinent lay and medical evidence, the opinion provider should clearly identify any psychiatric disability(ies) diagnosed at any point since approximately July 2008 (even if now asymptomatic or resolved), including, but not limited to, PTSD, depressive disorder, psychosis NOS, mood disorder, and adjustment disorder:

With respect to PTSD, the opinion provider should clearly indicate whether the Veteran has met the diagnostic criteria for PTSD at any time since approximately July 2008.  If the Veteran has not met the criteria for a diagnosis of PTSD at any time during this period, the opinion provider must clearly so state and explain why, reconciling such conclusions with the various diagnoses of PTSD of record.
.
If a diagnosis of PTSD is deemed appropriate at any point pertinent to the Veteran's July 2008 claim, the opinion provider should clearly identify the stressor(s) underlying the diagnosis, and fully explain how the diagnostic criteria are/were met, to include commenting upon the link, if any, between the stressor(s) and the Veteran's symptoms. 

If a diagnosis of any acquired psychiatric disability other than PTSD-to include depressive disorder, psychosis NOS, mood disorder, and adjustment disorder-is deemed appropriate at any point pertinent to the Veteran's July 2008 claim, for each such diagnosed disability, the opinion provider should also provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service; (b) if a psychosis, was manifested to a compensable degree within the first post-service year; (c) is related to any of the Veteran's reported stressors in service; (d) is related to the Veteran's psychiatric problems in service, or (e) is otherwise medically-related to the Veteran's service.

In addressing all of the above, the opinion provider must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the diagnoses of PTSD, depressive disorder, psychosis NOS, mood disorder, and adjustment disorder contained in the Veteran's treatment records; his treatment for psychiatric problems in service in March 1995 and March 1997 and his reports of depression and stress-related sleep problems on the November 1994 and September 1997 report of medical history forms; his assertions as to in-service psychiatric stressors, and his assertions as to continuous psychiatric symptoms since service.

For purposes of the above opinions, the opinion provider is advised that despite the reports of psychiatric symptoms prior to service in the Veteran's treatment records, he is presumed to have been in sound condition when he entered service.

The opinion provider is also advised that the Veteran is competent to report psychiatric stressors in service, his symptoms, and history (to include a continuity of psychiatric symptomatology in the years since service), and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the opinion provider should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo VA examination or otherwise arranging yo obtain any medical  opinion(s) in connection with the back disability claim), adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication in December 2017), and all legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


